There was no legal liability upon the county to pay the legal costs and expenses of the plaintiff including his fees because the defendant Abner was neither insolvent nor was he discharged. He was convicted and paid his fine which went into the county treasury. He also paid the legal costs, expenses including fees of the plaintiff. There is no provision for such sums being paid into county treasury. See Art. 16 Sec. 9 Amended 1894. The county therefore had no concern in the case made by the declaration nor the points presented by the second plea. It was liable on this common count of money paid to the use of the plaintiff and for money received by it for the plaintiff's use.
The case was tried on a wrong theory.
Judgment should be reversed with leave to amend declaration in accordance with the views expressed above.